11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

Ex parte Ana Mar Landini,                       * From the 350th District Court
                                                  of Taylor County,
                                                  Trial Court No. 10150-D.

No. 11-16-00080-CR                              * October 27, 2016

                                                * Memorandum Opinion by Willson, J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.